ORDER DENYING MOTION TO VACATE ORDER AND WARRANT FOR EXECUTION OF DEATH SENTENCE
This case came on before the court upon the Motion to Vacate Order and Warrant for Execution of Death Sentence, filed herein on August 31,1990, on behalf of the Appellant, Mark A. Hopkinson; the Response to Motion to Vacate Order and Warrant for Execution of Death Sentence, filed herein on September 4, 1990, on behalf of the Appellee, the State of Wyoming; and the arguments of counsel on September 19, 1990, and the court, having examined the *1193file and record of the court; having considered the authorities cited by the parties; and having heard the arguments of counsel, and being fully advised in the premises, finds that the Motion to Vacate Order and Warrant for Execution of Death Sentence should be denied, and it therefore is
ORDERED that the Motion to Vacate Order and Warrant for Execution of Death Sentence, filed herein on behalf of the Appellant, Mark A. Hopkinson, be, and the same hereby is, denied.
CARDINE and MACY, JJ., consistent with their views on the Petition for Writ of Habeas Corpus in Hopkinson v. State, No. 90-218, In the Supreme Court, State of Wyoming would stay the execution now ordered for September 25, 1990.